Case 4:18-cv-02351 Document 123 Filed on 06/11/21 in TXSD Page 1 of 4




                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                   June 11, 2021
                                                                Nathan Ochsner, Clerk
Case 4:18-cv-02351 Document 123 Filed on 06/11/21 in TXSD Page 2 of 4
Case 4:18-cv-02351 Document 123 Filed on 06/11/21 in TXSD Page 3 of 4
Case 4:18-cv-02351 Document 123 Filed on 06/11/21 in TXSD Page 4 of 4
